Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-16-00207-CV

                        Antonio JIMENEZ and Mary Louise Jimenez,
                                      Appellants

                                              v.

                                     Carlos GONGORA,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02692
                       Honorable Stephani A. Walsh, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
appellee recover his costs of this appeal from appellants.

       SIGNED December 7, 2016.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice